Citation Nr: 1818516	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-18 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory condition, to include as due to asbestos exposure in service.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for prostate cancer, to include as due to radiation exposure.

6.  Entitlement to service connection for erectile dysfunction, to include as due to prostate cancer.

7.  Entitlement to service connection for depression, to include as due to service-connected disabilities.

8.  Entitlement to a total disability rating due to individual unemployability. 


REPRESENTATION

Veteran represented by:	Jacques F. DePlois, Attorney


WITNESS

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from July 1972 to July 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010, March 2010, and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran submitted notices of disagreement in February 2010, December 2010, and March 2015.  Statements of the case (SOC) were issued in April 2014 and June 2016. The Veteran perfected timely substantive appeals via VA Form 9 in May 2014 and June 2016.  A supplemental SOC was issued in December 2016.

The Board notes that the Veteran originally requested a hearing before a Veterans Law Judge at the RO via the May 2014 VA Form 9.  A hearing was scheduled for October 4, 2017.  However, the Veteran's representative subsequently submitted a written request to cancel the hearing.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e).  The Veteran previously appeared for a hearing before a Decision Review Officer in July 2015.  A transcript of the proceeding is associated with the claims file.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager paperless claims processing systems.

The issues of entitlement to service connection for hearing loss, tinnitus, prostate cancer, erectile dysfunction, and depression, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not establish that the Veteran has a current diagnosis of PTSD.

2.  The evidence of record does not establish that the Veteran has a current respiratory condition.

3.  The Veteran is not shown to have a hearing disability for VA compensation purposes.

4.  Resolving reasonable doubt in the Veteran's favor, his tinnitus is etiologically related to his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).

2.  The criteria for service connection for a respiratory condition are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3. The claim for service connection for bilateral hearing loss has no legal merit.  38 U.S.C. §§  1110, 1131, 1154 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017); Sabonis v. Brown, 6 Vet. App. 426 (1994).

4.  The criteria establishing entitlement to service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.3 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VCAA compliant notice was provided to the Veteran via letter dated April 2009.  The Board notes that the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment records (STRs), post-service treatment records, VA examination reports, Social Security Administration records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Legal criteria

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection may also be granted for certain chronic diseases if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus, are included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Consequently, VA may favor one medical opinion over another, provided an adequate basis is provided.  See Owens v. Brown, 7 Vet. App. 429 (1995).

Posttraumatic stress disorder

The Veteran asserts that he developed PTSD as a result of stressors experienced in service. 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In a February 2010 statement, the Veteran wrote that he could not recall the names or dates, but while aboard the U.S.S. Constellation in 1974, he witnessed a sailor being pulled in to the intake of an A7.  He was called to help pull the young man from the engine and witnessed his death on the flight deck.  The Veteran witnessed another sailor pulled in to the intake of an A4; he was rescued by the plane captain and survived.  He also described saving one of his sailors from being hit by an A7 taxiing on the flight deck.  The Veteran also described seeing a young boy shot by police in the Philippines after another sailor reported the theft of his wallet.

A request for information was submitted to the Defense Personnel Records Information Retrieval System (DPRIS).  In April 2012, they responded that they had reviewed the 1974 command history for the Constellation (CVA 64), which showed that the ship departed San Diego, California for a Western Pacific (WESTPAC) deployment on June 21, 1974 and conducted operations in the South China Sea until October 1974.  In November 1974, the ship conducted operations in the Persian Gulf.  While deployed, the Constellation made port calls in the Republic of the Philippines, Hong Kong, Singapore, and Pakistan. The ship returned to San Diego on December 23, 1974.  DPRIS noted that they reviewed the June 1 to July 31, 1974 deck log as well.  Neither the history nor the deck logs reflected that an individual was sucked into the intake of an aircraft.

In September 2015, the Veteran's representative submitted a letter which indicated that the sailor's death was estimated to have occurred in August or September 1974, rather than June or July.  The Veteran asserted that even if the sailor did not die, it was such a serious incident that it would be reflected in the ship's log book.  

DPRIS returned another response in December 2016.  They reviewed the 1974 command history and the August 1- September 30, 1974 deck logs from the Constellation. While the history and deck logs revealed that there were numerous minor flight deck accidents, no personnel were reported as sucked into a jet intake and no major flight deck accidents/deaths/injuries were found as described by the Veteran.  DPRIS also researched the casualty information available but was unable to locate any relevant information.

After thorough consideration of the evidence of record, the Board finds that service connection for PTSD is not warranted.  

The Board recognizes the Veteran's contention that he suffers from PTSD as the result of the in-service stressors describe above.  He is competent to describe these incidents and attest to his observable symptomatology; however, he is not competent to diagnose PTSD.  See Jandreau, 492 F.3d at 1376; Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The diagnosis of a psychiatric disorder, to include PTSD, is a complex medical question.  The Veteran has not been shown to possess the requisite medical expertise or knowledge to diagnose a psychiatric disorder such as PTSD, let alone in accordance with the appropriate DSM criteria.  Thus, the Board assigns no probative weight to his statements regarding a diagnosis of any psychiatric disorder.  

The existence of a current disability is the basis of the first element of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Beyond the Veteran's initial application which indicated "PTSD" among the claimed conditions, there is no evidence of such condition.  The Board notes that a separate claim for depression is pending and addressed in the Remand portion of the decision, below.  However, in regard to PTSD, the Veteran has not demonstrated that he currently has, or at any time pertinent to his claim has had, the claimed condition.  There is no diagnosis of PTSD documented in the medical evidence of record.  Thus, the first element of service connection, a current diagnosis, has not been satisfied, and the claim for PTSD must be denied.  

In reaching this determination, the Board acknowledges the stressors described by the Veteran and the effect they have had on his life.  However, the requirement remains that a veteran seeking service connection for PTSD must have a diagnosis of such in accordance with the DSM.  38 C.F.R. § 3.304(f).  VA regulations require that a service connection claim be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer, 3 Vet. App. at 225.  Absent such evidence establishing a diagnosis of PTSD for the Veteran, the Board finds that service connection is not warranted.  

Therefore, in the absence of a presently existing diagnosis, service connection for PTSD is denied.  38 C.F.R. § 3.304(f); 4.125.  The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Respiratory condition

The Veteran contends that service connection is warranted for a respiratory condition, to include as due to asbestos exposure in service.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims. However, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  These guidelines note that the inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce various other cancers and tumors particularly in the chest and throat.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9; see also Ennis v. Brown, 4 Vet. App. 523 (1993).  

It is noted that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, that an asbestos-related disease can develop from brief exposure to asbestos, and that there is a prevalence of asbestos-related disease among shipyard workers since asbestos was used extensively in military ship construction.  Id.   

The M21-1MR lists occupations involving mining; milling; working in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacturing and servicing of friction products, such as clutch facings and brake linings; and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment as some of the major occupations involving exposure to asbestos.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9.f. 

The Board notes that the Veteran's service personnel records reflect that he served as an aircraft mechanic and deployed on-board several Navy ships for extended periods.  Based on this information, VA has conceded his exposure to asbestos while on active duty.

Service treatment records are silent as to any complaint or treatment related to a respiratory condition.  The Board notes that the Veteran's separation examination is missing from his STRs. When service records are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).  In this case, the Veteran has not alleged that the respiratory condition had its onset in service, only that the exposure to asbestos occurred in service.   Accordingly, the absence of an exit examination has little impact upon his claim.

Indeed, the Board finds that the in-service element has little significant value in the present analysis, as the Veteran's claim must be denied due to lack of a current disability.

Treatment records from May 2007 contain a normal x-ray report denying any pleural effusion.  In a February 2010 statement in support of his claim, the Veteran described a cough and "frogginess" in his throat.  In March 2010, a normal x-ray report indicated that the lungs were clear.  In April 2010, a treatment note diagnosed acute bronchitis.  Accompanying x-rays showed normal results for the chest with no infiltrates or effusion.

Thus, while the record reflects a single instance of acute bronchitis, there is no evidence of a current disability.  Significantly, the April 2010 diagnosis specifically categorized the condition as acute, rather than chronic.  Treatment records consistently reflect findings of normal chest and lungs, with no infiltrates or effusion.  No diagnosis or diagnostic testing confirms a chronic disability.

While the lay evidence of record has been reviewed and considered, the Board finds that the Veteran is not competent to diagnose a respiratory disorder.  He is competent to attest to factual matters of which he has first-hand knowledge, such as experiencing coughing and a sore throat.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However he is not competent to diagnose a respiratory disorder.  See Jandreau, 492 F.3d at 1376; Kahana, 24 Vet. App. at 438.  The diagnosis of a respiratory disorder, especially those due to asbestos exposure, is a complex medical question.  The Veteran has not been shown to possess the requisite medical expertise or knowledge to produce such a diagnosis.  Thus, the Board assigns no probative weight to his statements regarding the diagnosis of a respiratory condition.  

Accordingly, the preponderance of the evidence weighs against a finding of a current disability due to a respiratory condition.  

The Board acknowledges that the Veteran may have been exposed to environmental pollutants during his service.  However, as discussed above, the existence of a current disability is the basis of the first element of a claim for VA disability compensation.  See Degmetich, 104 F. 3d 1328.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  

VA regulations require that a service connection claim be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. App. at 225.  In the absence of such evidence, service connection for a respiratory condition is denied.  38 C.F.R. § 3.304(f).  The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. 

Hearing loss

The Veteran contends that service connection is warranted for hearing loss incurred as the result of noise exposure in service.

Upon entrance to the service, an audiological evaluation in June 1972 measured pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
X
15
LEFT
30
20
15
X
10

Upon VA examination in December 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
25
LEFT
15
10
10
15
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The Veteran described trouble hearing in groups and noisy environments.  He did not recall hearing trouble in service.  He reported duties including maintaining, launching, and repairing aircraft.  He also reported post-service work in mills, as well as recreational hunting.  The examiner found normal hearing through 2000 Hertz in the right ear with a mild sensorineural hearing loss from 3000 Hertz through 8000 Hertz and normal hearing through 4000 Hertz in the left ear with a mild loss at 6000 and 8000 Hertz. Excellent speech recognition ability was noted in both ears.  The examiner indicated normal Type A tympanograms bilaterally and found that acoustic reflexes were present in both ears.  Ultimately, he opined that the Veteran's mild hearing loss was within normal limits for a man in his age group and was not caused by his noise exposure in service.  He stated that if the Veterans's hearing loss was influenced by noise exposure, it was more logical to conclude a lifetime of working in the mills was more damaging to his hearing than military service.

The Board notes the December 2009 VA examiner's comments regarding the presence of mild bilateral hearing loss at 500 Hertz upon the Veteran's enlistment.  As the Veteran did not meet VA's definition for a hearing loss disability upon examination in June 1972, it is not considered a pre-existing disability and aggravation is not at issue.  See McKinney v. McDonald, 28 Vet. App. 15 (2016). 

The evidence of record confirms that the Veteran had three years of active service in the Navy serving as a mechanic in a helicopter squadron.  Such duty would, by necessity, involve exposure to loud noise.  Thus, the Veteran's exposure to hazardous noise levels is conceded in this case.  38 U.S.C. § 1154.  

However, before service connection may be granted for a hearing loss, that loss must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing will be considered a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, under the standards established 38 C.F.R. § 3.385, there is no indication of a hearing loss disability.  Upon VA examination in June 2009, he had no decibel thresholds higher than 25 Hertz; he had speech recognition ability of 96 percent or higher in both ears.  These findings do not meet the criteria of 38 C.F.R. § 3.385 for service connection for hearing loss.  No other medical evidence of record reflects that the Veteran meets the VA criteria for hearing loss.  Indeed, other than his report of troubled hearing to SSA in 2010, there is no complaint or treatment related to hearing loss in his treatment records.

Accordingly, as 38 C.F.R. § 3.385 prohibits a finding of a hearing disability where the requisite hearing status is not met, Hensley v. Brown, 5 Vet. App. 155, 157-164 (1993), the Veteran's hearing loss does not constitute a "presently existing disability," for which service connection may be granted.  Degmetich, 104 F.3d at 1332 (upholding the Secretary's interpretation of 38 U.S.C. § 1131 to require a presently existing disability, and concluding that such a requirement comports with the other provisions of the statute as a whole); see 38 U.S.C. § 1110 (to the same effect).  As a consequence, in a case such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430; see also Cacalda v. Brown, 9 Vet. App. 261, 265 (1996).  Accordingly, as a matter of law, the Veteran's claim of service connection for bilateral hearing loss has no legal merit, and it must be denied.

Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.  He contends that this disability is related to his period of service that included exposure to hazardous noise levels from aircraft.  As noted above, his exposure to hazardous noise levels is conceded in this case.  38 U.S.C. § 1154.  

Service treatment records are negative for complaints of tinnitus.  

Upon VA examination in December 2009, the Veteran reported tinnitus that started years ago, but stated that he did not experience the condition in service.  He described how he maintained, launched, and got aircraft ready to fly during his time in service.  He reported the use of ear protection.  As a civilian, he worked in the mills and stated that ear protection was required.  He also told the examiner how he used to hunt without ear protection. He goes target shooting once a year and uses ear protection.  The examiner opined that since the Veteran did not report tinnitus in service, the tinnitus was not caused by the noise exposure in service.

Subsequently, at the July 2015 DRO hearing, the Veteran denied stating that his tinnitus did not start in service.  He pointed to his application for benefits filed in March 2009, which indicated an onset of tinnitus in 1973.   

Thereafter, an addendum opinion was prepared in July 2015. After reviewing the claims file and medical literature, the examiner opined that the tinnitus is less    likely as not due to in-service noise exposure.  The examiner noted that the Veteran is without disabling hearing loss as defined for rating purposes. For the left ear, his hearing actually improved in most of the frequencies tested both in 1972.  While he did have a worsening in his hearing in his right ear in all frequencies tested in both 1972 and 2009, despite all the intervening years, he did not have a significant threshold shift in his hearing at 2000 or 4000 Hz.  The examiner noted that the Veteran reported working in the mills after service, which are often high-noise-environments, but also reported that he wore hearing protection while there.

The examiner was instructed to call the Veteran for an interview in support of a further addendum opinion in August 2015.  During the call, the Veteran gave similar history to that contained in the 2009 VA audiological evaluation.  In service, he reported working around helicopters and wearing hearing protection most of the time.  After service, he worked in a mill, using hearing protection there as well.    He reported that his tinnitus began in 1973, high-pitched, bilateral, constant and interfering with hearing at times.  The examiner declined to change his findings from the July 2015 addendum.  She stated that tinnitus due to noise exposure is supported by hearing loss experienced due to that exposure, although some medical experts support tinnitus as due to noise exposure in the absence of hearing loss due to that exposure.  While the Veteran reported that his tinnitus began in 1973, but his hearing tests are not compatible with disabling hearing loss as defined for rating purposes and do not show a significant threshold shift either, between 1972 and 2009 at 2000 or 4000 Hertz.

In this case, the Board finds that there is competent and credible evidence both for and against the claim.  Tinnitus is capable of lay observation, and the Veteran has offered competent, credible statements that he experiences tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  While the VA examiners opined that the tinnitus is not related to the Veteran's conceded noise exposure in service, these opinions were formed without the benefit of a separation examination.  There is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer, 19 Vet. App. at 217-18.  However, as the Veteran has reported the onset of tinnitus in 1973 and the examiners have relied upon the in-service hearing evaluation from 1972, the Board affords the lay evidence more probative value in this case. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Reasonable doubt is therefore resolved in favor of the Veteran.  Accordingly, service connection for tinnitus is warranted.


ORDER

1.  Entitlement to service connection for posttraumatic stress disorder is denied.

2.  Entitlement to service connection for a respiratory condition is denied.

3.  Entitlement to service connection for bilateral hearing loss is denied.

4.  Entitlement to service connection for tinnitus is granted.



REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). \
Prostate cancer

The Veteran contends that service connection for prostate cancer is warranted due to radiation exposure in service.

The record reflects that the Veteran has been diagnosed with prostate cancer.  He asserts that this condition is the result of exposure to radiation absorbed during Operation Hula Hoop while aboard the U.S.N.S. Corpus Christi Bay from June to September 1973 in support of French nuclear tests. 

In April 2014, the Defense Threat Reduction Agency (DTRA) responded to the RO's request for verification of the Veteran's participation status and an exposure estimate for involvement in Radiation Risk Activity during Operation Hula Hoop.  DTRA confirmed that the operation was an U.S. observation of a 1973 French atmospheric weapons test series from July to September 1973, at the Mururoa Atoll, approximately 780 miles south east of Tahiti, during which the French government conducted five nuclear tests and one non-nuclear test. Based upon the Veteran's exposure record and pertinent reports concerning the CORPUS CHRISTI BAY for the interval defined by Operation HULA HOOP, the Nuclear Test Personnel Review (NTPR) Program confirmed the Veteran's involvement in a Radiation Risk Activity as stated in Title 38, Code of Federal Regulations (38 CFR 3.311).  From his exposure record the dose estimate was: Gamma Dose: 0.000 rem; Estimated Neutron Dose: 0.000 rem.  From review of the Veteran's helicopter squadron's declassified "Squadron Operations and Administration Report for Operation HULA HOOP," the NTPR Program found no evidence or potential for internal inhalation or ingestion of fallout. Accordingly, the values are provided for the internal dose estimate: internal committed dose to the prostate (alpha): 0.000 rem; Internal committed dose to the prostate (beta + gamma): 0.000 rem.

The Board notes that the Veteran's prostate cancer is not among the conditions potentially entitled to presumptive service connection under 38 C.F.R. § 3.309(d)(2) for diseases specific to radiation-exposed veterans.  However, service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in three different ways.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 71 (1997); Hilkert v. West, 11 Vet. App. 284, 289 (1998).   

First, there are types of cancer that are presumptively service connected under 38 U.S.C. § 1112(c) (2012) based on participation in "radiation risk activities."  Prostate cancer is not included, thus 38 U.S.C. § 1112(c) is inapplicable in this case.

Second, service connection can be established under Section 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2017), if the condition at issue is one of the "radiogenic diseases" listed in § 3.311(b).  Prostate cancer is included in 38 C.F.R. § 3.311, however, the Board notes that if the dose estimate is zero, VA is not required to forward the claim to the Under Secretary for Benefits.  See Wandel v. West, 11 Vet. App. 200 (1998).  Therefore, as the DTRA dose estimate was 0.0 in this case, no further development is required under 38 C.F.R. § 3.311.

Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039,1043 (Fed. Cir. 1994).  The Board notes a January 2010 letter from Dr. P., which stated, "I discussed with him the fact that he has fairly severe prostate cancer at a relatively young age; clearly an unusual presentation that exposure to radiation clearly can be a primary cause of his prostate cancer. The patient realizes that there could potentially be other variables involved, but given the nature of his cancer and the age at which it appeared, and the severity of the cancer, radiation is certainly high on my list of suspicions."  

Therefore, as DTRA confirmed the Veteran's involvement in a Radiation Risk Activity, albeit with a dose estimate of 0.0, and the record indicates that the prostate cancer may be associated with service, the Board will remanded for a medical opinion on the nature and etiology of the Veteran's prostate cancer.  See id.; McLendon, 20 Vet. App. 79.


Erectile dysfunction and depression

The Veteran contends that service connection for erectile dysfunction and depression is warranted on a secondary basis as due to service-connected conditions.

The Board notes the January 2010 letter from Dr. P., which stated in part that the Veteran suffers from fairly profound depression, clearly worsened by his current state of physical health, particularly his prostate cancer and the subsequent treatment.  Dr. P. indicated that the depression continued to be an issue as a result of the medications used to treat the Veteran's cancer.  Likewise, a January 2010 letter from Dr. H. stated that the Veteran has clinical symptoms of depression.  He further stated that a known side effect of LHRH therapy for prostate cancer is depression, and the Veteran did not seem to have this condition prior to initiation of the LHRH therapy.  Treatment records also indicate that the erectile dysfunction condition had its onset following radiation and surgery for prostate cancer.

Thus, the issues of entitlement to service connection for erectile dysfunction and depression on a secondary basis are inextricably intertwined with the issue of entitlement to service connection for prostate cancer and are deferred pending the development requested herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Total disability rating due to individual unemployability

The Board notes that the Veteran does not currently meet the schedular requirements for entitlement to a TDIU. However, the claim for entitlement to a TDIU is intertwined with the pending service connection claims on appeal, as the outcome of the service connection claims could affect his schedular ratings.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, a decision on the claim of entitlement to a TDIU is deferred pending completion of the development ordered on remand and the re-adjudication of the service connection claims.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his prostate cancer.  All indicated tests should be performed and all findings should be reported in detail.  The examiner should note in the examination report that the claims folder and the REMAND have been reviewed.  

The examiner should address the following: 

a)  Is it at least as likely as not that the Veteran's prostate cancer is due to his service, to include the alleged exposure to radiation?

In providing an opinion, the examiner should consider the DTRA findings that the Veteran was involved in Radiation Risk Activity, although the NTPR Program found no evidence or potential for internal inhalation or ingestion of fallout.  The dose estimates of Gamma Dose: 0.000 rem; Estimated Neutron Dose: 0.000 rem; internal committed dose to the prostate (alpha): 0.000 rem; and internal committed dose to the prostate (beta + gamma): 0.000 rem should be noted.  

The examiner is also requested to discuss the January 2010 letter from Dr. P., which stated that radiation was high on his list of suspected causes for the Veteran's fairly severe prostate cancer at a relatively young age.  

The examination report must include a complete rationale for all opinions expressed. If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.
3.  After completing the above, and any other development deemed necessary, re-adjudicate the Veteran's claims on appeal.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


